DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 01/06/2022 in which claims 1-18 and 21 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing merchant data without significantly more. 
Examiner has identified claim 11 as the claim that represents the claimed invention presented in independent claims 1 and 11.
Claim 11 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 11 is directed to a system comprising one or more processor and at least one memory, which performs a series of steps, e.g., receiving, from a device, a merchant authorization message, the merchant authorization message comprising (i) a merchant name and (ii) a merchant category code; extracting, from the merchant authorization message, the first merchant name and the merchant category code; querying a first database to identify location data belonging to an entry within the first database; retrieving, from the first database, the  system identification and (ii) a second portion of the first merchant name consistent with a type of payment terminal; generating an updated merchant name by removing, from the first merchant name, (i) the first portion of the first merchant name consistent with the system identification and (ii) the second portion of the first merchant name consistent with the type of payment terminal; retrieving, from a second database, a plurality of entries; determining, for each of the plurality of retrieved entries, a relevance score based at least upon a combination of (i) a distance between the geographic location for a particular retrieved entry and the physical location and (ii) how closely the name data for the particular retrieved entry matches the updated merchant name; sorting, based on the determined relevance scores, each of the plurality of retrieved entries; associating, with the updated merchant name, a particular entry of the plurality of entries having the highest relevance score; generating a dataset; comparing the merchant category data to a pre-defined list of merchant categories; in response to finding an inexact match, updating the merchant category data to be representative of one of the pre-defined list of merchant categories; Page 5 of 15 115037831v2comparing the merchant category data to the merchant category code to determine a merchant category similarity score; in response to the merchant category data having a merchant category similarity score above a predetermined threshold, updating the merchant category field to include data representative of the respective merchant category code; and outputting, for transmission, the dataset to the device. These series of steps describe the abstract idea of processing merchant data (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity: commercial or legal interactions. The system limitations, e.g., one or more processor, at least one memory, computer program code, system, device, first database, payment terminal, and second Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of one or more processor, at least one memory, computer program code, system, device, first database, payment terminal, and second database are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 11 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional one or more processor, at least one memory, computer program code, system, device, first database, payment terminal, and second database limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 11 is not patent eligible.
Similar arguments can be extended to the other independent claim, claim 1; and hence claim 1 is rejected on similar grounds as claim 11.
Dependent claims 2 and 12 are directed to a method and system, respectively, which perform the step wherein the merchant authorization message further comprises (iii) at least one of a merchant identifier, a merchant location comprising at least one of a country code and a state code, and a merchant address. Dependent claims 3 and 13 are directed to a method and system, respectively, which perform the step wherein the identified location data comprises geographic coordinates. Dependent claims 4 and 14 are directed to a method and system, respectively, which perform the step wherein each of the plurality of retrieved entries further comprises (iv) a website field containing a merchant website address. Dependent claims 5 and 15 are directed to a method and system, respectively, which perform the step wherein the dataset further comprises (iv) the website field containing the merchant website address. Dependent claims 6 and 16 are directed to a method and system, respectively, which perform the step of updating the merchant category field to include a merchant category similarity score associated with each respective merchant category. Dependent claims 9 and 17 are directed to a method and system, respectively, which perform the step wherein the merchant category similarity score is within a range of 0.0 and 1.0, and wherein the merchant category similarity score of 1.0 represents an exact match and wherein the merchant category similarity score of 0.0 represents no match. Dependent claims 10 and 18 are directed to a method and system, respectively, which perform the step of generating, based on the geographic coordinates, a merchant address; and associating the merchant address with the physical location. These steps describe the abstract idea of processing merchant data, which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions). Thus, claims 2-6, 9, 10, and 12-18 are directed to an abstract idea.
Dependent claims 7, 8, and 21 are directed to a method, which recite the steps of outputting, for transmission, the dataset to the second database; storing the generated dataset in a third database associated with the processor; and wherein the device is capable of processing a merchant transaction, and the processor is associated with an intermediary between the merchant and an issuer bank, respectively. These steps describe the abstract idea of processing merchant data (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions).Thus, claims 7, 8, and 21 are directed to an abstract idea. The additional limitations of a second database, third database, processor, and device are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: second database, third database, processor, and device, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-10, 12-18, and 21 have further defined the abstract idea that is present in their respective independent claims 1 and 11; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-10, 12-18, and 21 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-10, 12-18, and 21 are directed to an abstract idea. Thus, claims 1-18 and 21 are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Arvapally (U.S. Patent Application Publication No. US 2017/0109831-A1; hereinafter “Arvapally”), in view of Adams (U.S. Patent Application Publication No. US 2017/0061406 A1; hereinafter “Adams”).
Claim 1:
Arvapally teaches the following limitations:
A method for improved merchant data, the method comprising: receiving, by a processor and from a device, a merchant authorization message, the merchant authorization message comprising (i) a merchant name and (ii) a merchant category code; (Arvapally, by a processor and from a device (See, Para. 3);  authorization response (merchant authorization message)(See, Para. 28); 
extracting, by the processor and from the merchant authorization message, the merchant name and the merchant category code; (Arvapally, the verification engine 120 can access particular transaction data in the memory 204 for the merchant 102 and for other merchants involved in transactions processed by the payment network 106 ( extracting, by the processor and from the merchant authorization message) (See, Para. 35); the transaction data may include a merchant category code (MCC) assigned to the merchant 102 (e.g., by the payment network 110, etc.)….merchant data such as a name (e.g., a DBA name, etc.) (the merchant name and the merchant category code)(See, Para. 29));
retrieving the identified location data; (Arvapally, the identified users may be selected generally on the basis of their physical location in relative proximity to the merchant 102,( retrieving the identified location data)(See, Para. 40));
identifying, by the processor and from the merchant name, (i) a first portion of the merchant name consistent with a system identification and (ii) a second portion of the merchant name consistent with a type of payment terminal; (Arvapally, merchant 102 is associated with a merchant ID that is unique to the merchant 102 (e.g., by the payment network 106, etc.)( identifying, by the processor and from the merchant name, (i) a first portion of the merchant name consistent with a system identification)(See, Para. 14); merchant 102 includes three different POS terminals 114 a-c used to complete transactions by consumers (e.g., by consumer 112, etc.)….POS terminals 114 a-c are programmed with terminal identifiers or terminal IDs (e.g., by the merchant 102, etc.), used by the merchant 102, for example, to identify the POS terminals 114 a-c ((ii) (the second portion of the merchant name consistent with the type of payment terminal to provide an updated merchant name)(See, Para. 14 &38)); 
removing, from the merchant name, (i) the first portion of the merchant name consistent with the system identification and (ii) the second portion of the merchant name consistent with the type of payment terminal to provide an updated merchant name; (Arvapally, The POS terminals 114 a-c are generally programmed (e.g., by the merchant 102, the acquirer 104 associated with the merchant 102, a third party, etc.) to include certain information about the merchant 102, including, for example, a merchant name (e.g., a DBA name or short DBA name, etc.)( a DBA name or short DBA name suggests removing, from the merchant name, (i) the first portion of the merchant name consistent with the system identification)(See, Para. 14); The POS terminals 114 a-c are generally programmed….to include certain information about the merchant 102, including, for example, a merchant name ….the merchant ID, a merchant location/address, a MCC, etc. (A POS is programmed to include certain information about the merchant, merchant name, (DBA or short DBA) suggests removing, from the merchant name, the second portion of the merchant name consistent with the type of payment terminal to provide an updated merchant name, as a DBA name would not include the type of payment terminal)(See, Para. 14));
retrieving, from a second database, a plurality of entries, each of the plurality of retrieved entries comprising (i) a name field containing name data matching at least a portion of the updated merchant name, (ii) a geography field containing geographic data representative of a geographic location within a predetermined distance of a physical location represented by the location data and (iii) a merchant category field containing merchant category data; (Arvapally, The POS terminals 114 a-c are generally programmed (e.g., by the merchant 102, the acquirer 104 associated with the merchant 102, a third party, etc.) to include certain information about the merchant 102, including, for example, a merchant name (e.g., a DBA name or short DBA name, etc.), the merchant ID, a merchant location/address, a MCC, etc; (updated merchant name, geographic location; a merchant category)(See, Para. 14));
determining, for each of the plurality of retrieved entries, a relevance score based at least upon a combination of (i) a distance between the geographic location for a particular retrieved entry and the physical location and (ii) how closely the name data for the particular retrieved entry matches the updated merchant name; (Arvapally, identified users may be selected generally on the basis of their physical location in relative proximity to the merchant, for example, to the merchant's last known address, etc. (a distance between the geographic location for a particular retrieved entry and the physical location) (See, Para. 40); close-match merchant data can be any data value chosen based on some level of proximity or similarity to the current database entry, e.g. merchant with a similar name to the confirmed merchant. If the current entry to be verified is a merchant name, the close match merchant entry can be another name similar in pronunciation or significance. (how closely the name data for the particular retrieved entry matches the updated merchant name)(See, Para. 44)); 
sorting, based on the determined relevance scores, each of the plurality of retrieved entries(Arvapally, if four options are given such as in the interface of FIG. 4, and the best internal matching score (M) among all the four options is 0.6, and a threshold for confirming a response is 0.95, then at least eight consistent responses from users (matching the available option with the highest internal matching score)have to be received by the verification engine 120 in order to accept the results (sorting, based on the determined relevance scores, each of the plurality of retrieved entries)(See, Para. 73));
associating, with the updated merchant name, a particular entry of the plurality of entries having the highest relevance score; (Arvapally, if four options are given such as in the interface 400 of FIG. 4, and the best internal matching score (M) among all the four options is 0.6, and a threshold for confirming a response is 0.95, then at least eight consistent responses from users (matching the available option with the highest internal matching score (M)) have to be received by the verification engine 120 in order to accept the results (associating, with the updated merchant name, a particular entry of the plurality of entries having the highest relevance score)(See, Para. 73));
generating a dataset comprising (i) the updated merchant name and, from the particular entry of the plurality of entries having the highest relevance score, (ii) the geography field containing geographic data representative of the geographic location and (iii) the merchant category field containing the merchant category data; (Arvapally, matching the available option with the highest internal matching score (M)) have to be received by the verification engine 120 in order to accept the results (the updated merchant name and, from the particular entry of the plurality of entries having the highest relevance score)(See, Para. 73); that a particular address is the same (or most likely the same) as the master location for the merchant 102 (or that another merchant data identifier is the same (or most likely the same) as the corresponding master identifier for the merchant 102 (data representative of the geographic location; merchant category data)(See, Para. 72));
comparing the merchant category data to a pre-defined list of merchant categories; (Arvapally, verification engine 120 generates a probability match score based on, among other things, the received response, at 314, and compares the score to a predefined threshold, at 316. In so doing, the verification engine 120 makes a determination as to whether or not the identified response should be associated with the merchant 102 (comparing the merchant category data to a pre-defined list of merchant categories)( See, Para. 60);
responsive to finding an inexact match, updating the merchant category data to be representative of one of the pre-defined list of merchant categories, wherein the one of the pre-defined list of merchant categories has the most similarity to the merchant category data; (Arvapally, after a query is transmitted to the user, the verification engine 120 receives the user's response to the query, at 312. The verification engine 120 may then store the response in memory 204 associated with the verification engine, or in the data structure 304, or otherwise; (finding an inexact match, updating the merchant category data to be representative of one of the pre-defined list of merchant categories-most similarity to the merchant category data)(See, Para. 59));
comparing the merchant category data to the merchant category code to determine a merchant category similarity score; responsive to the merchant category data having a merchant category similarity score above a predetermined threshold, updating the merchant category field to include data representative of the respective merchant category; and (Arvapally, upon comparing the probability match score to a predefined threshold of 0.95, for example, the verification engine 120 determines that the threshold is not satisfied. In turn, the verification engine 120 either flags the first address in the interface 400 for further review, or the verification engine queries additional users (See, Para. 68); the probability score may vary based on the types of merchants and/or the types of products offered for sale by the merchants, and as such, the assigned and/or updated scores for the merchants may vary further based on various factors, including merchant-specific factors (See, Para. 68)(comparing the merchant category data to the merchant category code to determine a merchant category similarity score)); The internal matching score is generally represented on a scale of between 0 and 1, with 1 being perfect match and 0 being completely mismatched (responsive to the merchant category data having a merchant category similarity score above a predetermined threshold)(See, Para. 0060)); the probability score may vary based on the types of merchants and/or the types of products offered for sale by the merchants, and as such, the assigned and/or updated scores for the merchants may vary further based on various factors, including merchant-specific factors (updating the merchant category field to include data representative of the respective merchant category)(See, Para. 75)).
outputting, for transmission, the dataset to the device. (Arvapally, transaction data may be transmitted between parts of the system 100, as used or needed (outputting, for transmission, the dataset to the device)(See, Para. 30)). 
Arvapally does not specifically disclose querying, by the processor, a first database to identify location data belonging to an entry within the first database, wherein at least a portion of the entry matches at least a portion of the merchant name. 
However, Adams discloses:
querying, by the processor, a first database to identify location data belonging to an entry within the first database, wherein at least a portion of the entry matches at least a portion of the merchant name; (Adams, The storage module 216 may be included as part of the querying module 210 or may provide queries, instructions, or data values to the querying module 210 for use in the execution of queries on databases. For example, the storage module 216 may receive a modified transaction control from the control processing module 212, for which a query string may be generated by the storage module 216, which may be provided to the querying module 210 for execution for storage of the corresponding transaction control in the associated account profile (querying, by the processor, a first database to identify location data belonging to an entry within the first database )(See, Para. 58); the transaction message may include a data element configured to store a primary account number associated with the transaction account used to fund the transaction … and additional data elements configured to store the additional transaction data. The additional transaction data may include, for example, a transaction amount, transaction time, transaction date, geographic location, merchant identifier, merchant name, merchant category code (wherein at least a portion of the entry matches at least a portion of the merchant name)(See, Para. 32)). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Arvapally with the features of Adams’ system for periodic savings and usage via transaction controls includes an account database, a receiving device, a querying module, a control processing module of a processing server. The account database of the processing server is configured to store an account profile, wherein the account profile includes a structured data set related to a transaction account including at least a primary account number and an account balance (Adams, Para. 8).
Claim 2:
 Arvapally teaches the following limitation:
wherein the merchant authorization message further comprises (iii) at least one of a merchant identifier, a merchant location comprising at least one of a country code and a state code, and a merchant address. (Arvapally, The verification engine 120 is configured to then send queries to the identified ones of the users 118, including an indicator of the merchant 102 (e.g., a merchant name, a merchant address, etc.)..(e.g., Jim's Grocery Store at 123 Main Street, City, State, 12345)(at least one of a merchant identifier, a merchant location comprising at least one of a country code and a state code, and a merchant address)(See, Para. 42; Table 1).
Claim 3:
Arvapally teaches the following limitation:
wherein the identified location data comprises geographic coordinates. (Arvapally, GPS signals (See, Para. 25); GPS data sent from the user's computing device 200 using the IP-Address (the geographic coordinates)(See, Para. 40)).
Claim 4:
Arvapally teaches the following limitation:
wherein each of the plurality of retrieved entries further comprises (iv) a website field containing a merchant website address. (Arvapally, Transaction data is generated as part of the above interactions among the merchant 102 ….a transaction entry mode (e.g., swipe, Internet order, Apple Pay™, etc (the website field containing the merchant website address); the merchant 102 and consumer 112 may communicate (e.g., via a website or web-based application provided by the merchant 102, the issuer 108, etc.) (retrieved entries further comprises-a website field containing a merchant website address)(See, Para. 13)).
Claim 5:
Arvapally teaches the following limitations:
wherein the dataset further comprises (iv) the website field containing the merchant website address. (Arvapally, Transaction data is generated as part of the above interactions among the merchant 102 ….a transaction entry mode (e.g., swipe, Internet order, Apple Pay™, etc (the website field containing the merchant website address); the merchant 102 and consumer 112 may communicate (e.g., via a website or web-based application provided by the merchant 102, the issuer 108, etc.) (retrieved entries further comprises-a website field containing a merchant website address)(See, Para. 13)).
Claim 6:
Arvapally teaches the following limitation:
further comprising updating the merchant category field to include a merchant category similarity score associated with each respective merchant category. (Arvapally, the probability score may vary based on the types of merchants and/or the types of products offered for sale by the merchants, and as such, the assigned and/or updated scores for the merchants may vary further based on various factors, including merchant-specific factors (the merchant category field to include a merchant category similarity score associated with each respective merchant category) (See, Para. 75,78)).
Claim 7:
Arvapally teaches the following limitations:
further comprising outputting, for transmission, the dataset to the second database(Arvapally, transaction data may be transmitted between parts of the system 100, as used or needed; transaction data may be collected and stored differently in other system embodiments (outputting, for transmission, the dataset to the second database)(See, Para. 30)).  
Claim 8:
Arvapally teaches the following limitation:
further comprising storing the generated dataset in a third database associated with the processor. (Arvapally, transaction data may be transmitted between parts of the system 100, as used or needed; transaction data may be collected and stored differently in other system embodiments (outputting, for transmission, the dataset to the second database)(See, Para. 30)). 
 Claim 9:
Arvapally teaches the following limitation:
wherein the merchant category similarity score is within a range of 0.0 and 1.0, and wherein the merchant category similarity score of 1.0 represents an exact match and wherein the merchant category similarity score of 0.0 represents no match. (Arvapally, The internal matching score is generally represented on a scale of between 0 and 1, 1 being perfect match and 0 being completely mismatched (range of 0.0 and 1.0; 1.0 represents an exact match; and 0.0 represents no match)(See, Para. 0060)). 
Claim 10:
Arvapally teaches the following limitation:
generating, based on the geographic coordinates, a merchant address; and associating the merchant address with the physical location. (Arvapally, GPS signals (See, Para. 25); GPS data sent from the user's computing device 200 using the IP-Address (the geographic coordinates); geographic region (e.g., within 1 mile, within 5 miles, within 10 miles, within the same postal code, etc.) of the merchant; (a merchant address); users may be selected generally on the basis of their physical location in relative proximity to the merchant (associating the merchant address with the physical location); (See, Para. 40)).
Claim 11:
Claim 11 is substantially similar to claim 1, and hence is rejected on similar grounds.
Claim 12:
Claim 12 is substantially similar to claim 2, and hence is rejected on similar grounds.
Claim 13:
Claim 13 is substantially similar to claim 3, and hence is rejected on similar grounds.
Claim 14:
Claim 14 is substantially similar to claim 4, and hence is rejected on similar grounds.
Claim 15:
Claim 15 is substantially similar to claim 5, and hence are rejected on similar grounds.
Claim 16:
Claim 16 is substantially similar to claim 6, and hence is rejected on similar grounds.
Claim 17:
Claim 17 is substantially similar to claim 9, and hence is rejected on similar grounds.
Claim 18:
Claim 18 is substantially similar to claim 10, and hence is rejected on similar grounds
Claim 21:
Regarding Claim 21, Arvapally does not specifically disclose the claim’s limitations; however, Adams discloses:
wherein the device is capable of processing a merchant transaction, and the processor is associated with an intermediary between the merchant and an issuer bank. (Adams, Such payment transactions may be processed via an issuer, payment network, and acquirer…..furnishing of payment details by the consumer to a merchant, the submitting of transaction details ……from the merchant to their acquirer, and the verification of payment details with the issuer of the consumer's payment account used to fund the transaction (processing a merchant transaction, and the processor is associated with an intermediary between the merchant and an issuer bank)(See, Para. 22)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Arvapally with the features of Adams’ system for periodic savings and usage via transaction controls includes an account database, a receiving device, a querying module, a control processing module of a processing server. The account database of the processing server is configured to store an account profile, wherein the account profile includes a structured data set related to a transaction account including at least a primary account number and an account balance (Adams, Para. 8).
Response to Arguments 
Applicant's arguments filed and dated on 01/06/2022 have been fully considered, but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-18 and 21 under 35 U.S.C. 103, Examiner notes that the 35 U.S.C. 103 rejection presented above, explains why Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 103 rejection.
Applicant argues that “the references of record fail to teach, disclose, or even suggest the claimed subject matter.” 
Examiner respectfully disagrees.  As previously noted, Examiner respectfully notes that Arvapally specifically defines transaction data as “part of product purchases via payment accounts, data is transferred between different entities to authorize, settle, and/or clear the transactions, i.e., as transaction data (See, Para. 3). However, this does not mean that “Arvpally provides no specifics regarding what constitutes “transaction data””- as asserted by Applicant. 
Secondly, as previously noted and cited,  Examiner respectfully notes, that paragraph 14 of Arvapally suggests “removing, from the merchant name, (i) the first portion of the merchant name consistent with the system identification and (ii) the second portion of the merchant name consistent with the type of payment terminal.” As presented above, Arvapally recites the following: “The POS terminals 114 a-c are generally programmed (e.g., by the merchant 102, the acquirer 104 associated with the merchant 102, a third party, etc.) to include certain information about the merchant 102, including, for example, a merchant name (e.g., a DBA name or short DBA name, etc”)(See, Para. 14); and a DBA name or short DBA name suggests removing, from the merchant name, (i) the first portion of the merchant name consistent with the system identification. Additionally, Arvapally recites the following:  “The POS terminals 114 a-c are generally programmed….to include certain information about the merchant 102, including, for example, a merchant name ….the merchant ID, a merchant location/address, a MCC, etc”)(See, Para. 14); which, a POS that is programmed to include certain information about the merchant, merchant name, (DBA or short DBA) suggests removing, from the merchant name, the second portion of the merchant name consistent with the type of payment terminal to provide an updated merchant name, such as a DBA name and would not include the type of payment terminal. 
Furthermore, Applicant argues that “Claim 1 recites “generat[ing] a dataset comprising (i) the updated merchant name and, from the particular entry of the plurality of entries having the highest relevance score, (ii) the geography field containing geographic data representative of the geographic location and (iii) containing the merchant category data……Applicant respectfully submits that the cited provisions are irrelevant and certainly do not teach, disclose, or suggest the claimed subject matter.” As previously noted, Examiner respectfully disagrees and notes that Arvapally, as presented above,  recites “matching the available option with the highest internal matching score (M)) have to be received by the verification engine 120 in order to accept the results” (the updated merchant name and, from the particular entry of the plurality of entries having the highest relevance score)(See, Para. 73); “that a particular address is the same (or most likely the same) as the master location for the merchant 102 (or that another merchant data identifier is the same (or most likely the same) as the corresponding master identifier for the merchant 102” (data representative of the geographic location; merchant category data)(See, Para. 72)). Hence, the cited provisions of Arvapally are relevant and teaches, discloses, or suggests the claimed subject matter. Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 103 rejection of claims 1-18 and 21.
With respect to the rejection of claims 1-18 and 21 under 35 U.S.C. 101, Examiner notes that the 35 U.S.C. 101 rejection, presented above in this office action, explains why Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection.
With respect to Step 2A, Prong 1, Examiner respectfully notes that set of computerized instructions makes use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every argument under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea.
Under Step 2A, Prong 2, Examiner respectfully notes that there is no technology/technical improvement as a result of implementing the abstract idea. Receiving, extracting, querying, retrieving, identifying, generating, determining, sorting, generating, associating, comparing, updating, and outputting data (merchant data) simply amount to the abstract idea of processing merchant data. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of processing merchant data and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited commercial interaction) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application. Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-18 and 21. 
Furthermore, Applicant argues that “Applicant respectfully disagrees. As is well known, and as is explained in the Application, cards such as credit cards and debit cards provide consumers with greater convenience and allow for electronic transactions. These electronic transactions include electronic data authorization messages, which can include missing and/or incomplete information that in turn cause such electronic transactions to be improperly authorized, on the one hand, or denied on the other. This technological deficiency of course diminishes the utility of the technological advancements provided by the cards that allow for electronic transactions. The presently disclosed technological solution mitigates that deficiency. Accordingly, despite the Office Action’ s allegations to the contrary, the claimed solution is a technical solution to a technical problem and is not merely “an improvement in the judicial exception itself,” as the Office Action seems to allege.”
 Examiner respectfully disagrees with Applicant argument because there is no improved technology in simply receiving, extracting, querying, retrieving, identifying, generating, determining, sorting, generating, associating, comparing, updating, and outputting data (merchant data). The disclosed invention simply cannot be equated to improvement to technological practices or computers. There is no technical improvement at all. Instead, Applicant recites steps for receiving, extracting, querying, retrieving, identifying, generating, determining, sorting, generating, associating, comparing, updating, and outputting data (merchant data). (See, claims 1-18 and 21). This is merely processing data (MPEP 2106.05(d) II) and does not result in computer functionality or technical improvement. Thus, Applicant has simply provided a business method practice of processing merchant data (e.g., credit/debit card data), and no technical solution or improvement has been disclosed. 
Lastly, Examiner respectfully notes that with respect to Step 2B, Examiner has reviewed all of Applicant's arguments and the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive. Thus, the presence of a computer does not make the claimed solution necessarily rooted in computer technology. Furthermore, Examiner notes that the courts have determined that processing data (e.g., merchant, credit/debit card data) are well-understood, routine, and conventional functions of a computer when they are claimed in a merely generic manner (see MPEP 2106.05(d)(ll)). Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-18 and 21.
 Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        /RAJESH KHATTAR/Primary Examiner, Art Unit 3693